Case 3:19-cv-00415-NJR Document 123 Filed 06/24/21 Page 1 of 4 Page ID #1718



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CRISTINA NICHOLE IGLESIAS                         )
 (a.k.a. CRISTIAN NOEL IGLESIAS),                  )
                                                   )
                                Plaintiff,         )
                                                   )    Case No. 19-cv-00415-RJN
                        v.                         )
                                                   )
 IAN CONNORS, et al.,                              )
                                                   )
                                Defendants.        )

                  DEFENDANTS’ NOTICE OF CASE DEVELOPMENTS

       Defendants, by their attorneys Joshua E. Gardner and Gary D. Feldon, United States

Department of Justice, Civil Division, submit this notice of case developments.

       1.      On April 6, 2021, Plaintiff filed a motion for preliminary injunction and sought,

among other things, to “enjoin Defendants to . . . provide Plaintiff with the medically necessary

healthcare she needs, including permanent hair removal . . .” Dkt. No. 93 at 20.

       2.      On May 25, 2021, Plaintiff arrived at Federal Medical Center at Carswell, Texas, a

female Federal Bureau of Prisons facility located in Fort Worth, Texas. See Dkt. No. 111-1,

Declaration of Steven Cole, ¶¶ 3-4.

       3.      On June 23, 2021, the Federal Bureau of Prisons provided Plaintiff with Nair hair

remover lotion with soothing aloe and lanolin. See Ex. 1.

Dated: June 24, 2021                           Respectfully submitted,


STEVEN D. WEINHOEFT                            BRIAN M. BOYNTON
United States Attorney                         Acting Assistant Attorney General
                                               Civil Division
LAURA J. JONES
Assistant United States Attorney               ALEXANDER K. HAAS
                                               Director, Federal Programs Branch
Case 3:19-cv-00415-NJR Document 123 Filed 06/24/21 Page 2 of 4 Page ID #1719



                                   JOSHUA E. GARDNER
                                   Special Counsel

                                   /s/Gary Feldon
                                   GARY D. FELDON
                                   Trial Attorney
                                   United States Department of Justice
                                   Federal Programs Branch
                                   1100 L St. NW, Room 11104
                                   Washington, DC 20530
                                   Tel.: (202) 598-0905
                                   Email: gary.d.feldon@usdoj.gov

                                   Counsel for Defendants
Case 3:19-cv-00415-NJR Document 123 Filed 06/24/21 Page 3 of 4 Page ID #1720




                           EXHIBIT 1
Case 3:19-cv-00415-NJR Document 123 Filed 06/24/21 Page 4 of 4 Page ID #1721
